Per Curiam.
This is an action at law to recover damages sustained, by plaintiff on account of the failure of defendant to convey lands under a contract entered into with plaintiff, the title of which was subsequently divested by a rax sale and deed for taxes levied before the contract was entered into between the parties. Exceptions were taken to rulings upon the admission of evidence.
The plaintiff has failed to comply with a familiar rule prescribed by the statute and many decisions of this court, which requires errors to be assigned, and forbids us to consider questions not presented in an assignment of errors. As we have before us no assignment of errors, there are no questions which we can pass upon.
The judgment of the District Court must be
Affirmed.